Ethridge, J.,
delivered the opinion of -the court.
The appellant filed his bill in the chancery court against the appellee, seeking an accounting for certain profits made by the appellee on sales of property under deed of trust given by the appellant to the appellee. It is alleged in the bill: That the appellant gave a deed of trust to the appellee for certain moneys for the purchase of certain property, and that thereafter the appellant sold a portion of the property to one W. L. Corley; a part of the purchase money in the sale to Corley being applied on the indebtedpess to the bank. *432The note to the bank given by the appellant would mature on October 15, 1924, and bore interest at six per cent., payable annually. That thereafter Corley moved away, and that the bank desired to eliminate Corley from the transaction, and that it was considered by the bank that the most efficacious way to do so would be to foreclose. The appellant alleged: That the bank promised to reconvey to him the property, if it purchased the same at said sale, and that an arrangement was made between the said, bank and one W. L. Harrison, by which Harrison was to purchase the said property, as it was agreed by Harrison and the cashier of the Moorhead branch bank, which was a branch of the Grenada Bank, that the property would be reconveyed to the appellant, and that he would be allowed to carry the indebtedness with the said bank. That by virtue of said understanding and agreement the appellant was induced to become inactive and to acquiesce in the said foreclosure; he being assured that he' would be protected in the said matter. That thereafter the deed of trust was .foreclosed and the property was bought in by Harrison for sixty five hundred dollars; the amount of the debt to the bank being around sixteen thousand dollars. That the complainant understood that Harrison was bidding for the bank. That immediately after the foreclosure sale complainant called upon and demanded of the said defendant and the said Harrison a reconveyance of said property in accordance with the said understanding, but the' bank and its agent, Gardner’ and Harrison, put the complainant off at that time, saying that they were busy, and would attend to the matter in a short time. That complainant made several other demands upon the defendant, requesting it to óomply with its promise, but, after putting off the complainant several times, the said defendant in defiance of its said promises so to do refused to reconvey the said property to the complainant, but afterwards sold said property to other persons at a sum totaling nineteen thousand three hundred dollars. *433It is further alleged that nothing was due under the deed of trust as principal until October 15, 1924, and that the interest had been paid in advance for a great time. Complainant prayed that defendant, be required to account to the complainant for the said profits, and to pay the same to the complainant, and, if mistaken, to grant other and appropriate relief. Copies of the .deeds of trust are made exhibits to the bill.
The bank answered, denying the said agreements, and denying any promises to the complainant, and set up that it had acquired certain other lieus by virtue of the default in the payment of taxes and interest, and also set up other and separate deeds of trust giver by the complainant to the defendant covering, in part, the property sold under the deed of trust.
The appellant introduced considerable proof to sustain his contentions, and the appellee introduced considerable proof to sustain its contentions, and as to most of the features of the litigation there was a dispute in the testimony. The chancellor dismissed the bill.
There is one feature of the litigation that seems to be without dispute, and that is it was agreed between the Grenada Bank and Harrison that, if Harrison would bid for the said lands at the trustee’s sale, and would agree to pay the bank the full amount of Anger’s indebtedness under the deed of trust, the bank would let him have the money to handle the transaction, and would not bid at the sale, and that Harrison could have whatever profits he' could make out of handling the transaction.
The appellee’s brief in the statement of facts on this point contains the following statement:
“In those days of financial distress the Grenada Bank, as well as all other banks, was compelled to seek the liquidation of their loans or the placing of them on a better security basis in order to meet their obligations. In accordance with- their policy, the Grenada notified Mr. Anger in effect that he would be compelled to make *434a substantial payment on his indebtedness or put up additional security because the bank was unable to carry it on its then basis. Nothing was done, and on January 4,1-921, at a time when Anger had given several deeds of trust to the bank, the bank decided that the simplest way to foreclose would be to foreclose only one trust deed, which was the first one. The bank building and country property were advertised -on that date, and were sold on January 29, 1921, by the trustee, and purchased by W. L. Harrison for sixty five hundred dollars. Including the amounts which the bank had to pay, such as the prior mortgage, taxes, and insurance, the total indebtedness of W. K. Anger to the bank was around sixteen thousand seven hundred dollars. Prior to the foreclosure, in view of the unsettled business conditions and the almost certainty that there would not be other bidders, an arrangement was made with W. L. Harrison that if there were no other bidders W. L. Harrison was to purchase the property, and the bank was to loan him the money with which to make the purchase, but [Harrison was to execute to the bank his note and trust deed, securing the whole amount of Anger’s indebtedness. There were no other bidders at the sale, and this arrangement was carried out. Subsequently the two pieces of property were conveyed by two credit sales to other parties by'W. L. Harrison. After the sale the only interest which the Grenada Bank had in the transaction was that W. L. Harrison was largely indebted to the bank for the money loaned to make this purchase. ’ ’
Both Mr. Thomas, president of the Grenada Bank, and Mr. Harrison, in their testimony agree substantially with the statement of these facts contained in appellee’s brief above- set out.
The property was bid in by Harrison for sixty five hundred dollars; there being no other bids but Harrison’s. He thereupon executed his obligations to the bank for the amount of Anger’s debt, and afterwards *435sold the property at the sum above stated. It will thus be seen that, by virtue of the agreement between the bank and Harrison, the bank secured the payment of Anger’s debt to it by taking the obligations of Harrison which the president of the Grenada Bank testified were perfectly good, even without a deed of trust.
It is manifest from the record that the bank would not have permitted the property to have been bought for less than the amount of its debt except on the- condition it entered into with Harrison. The bank, having obtained full satisfaction of its debt from Anger, should have surrendered to Anger his paper marked canceled and paid, and, as it did not do so, on the facts in this record the court should have granted Anger relief to this extent.
As to all the other controversies there was such dispute of facts as would authorize the chancellor to decree as he did. But it was error not to grant relief to the extent above indicated. As to this extent the judgment will be reversed, and judgment entered here directing the cancellation of the notes and deeds c5f trust of Anger to the bank under which the foreclosure was had. In all other respects the judgment of the court below will be affirmed.

Reversed in part; affirmed in part.